           Case 1:19-cr-00233-RDB Document 55 Filed 04/01/21 Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                      *

v.                                            *       Criminal No.: 19-233

RONNIE BIVENS                                 *

       Defendant                              *

*      *        *      *       *      *       *       *       *      *       *       *

                      DEFENDANT’S REQUEST FOR GOVERNMENTS
                        INTENT TO USE RULE 404(B) EVIDENCE

       Defendant, Ronnie Bivens, through his attorney, Ivan Bates, Esq., and Bates & Garcia, LLC,

pursuant to Fed. R. Crim. P. 12(b)(4), and Rules104(a) and 404(b) of the Federal Rules of Evidence,

and in order to allow the Defendant the opportunity to ﬁle appropriate motions in limine prior to

trial, requests notice of the Government’s intention to use any evidence that it contends would be

admissible under Rule 404(b). In support thereof, Defendant states as follows:

1.     Defendant is charged with conspiracy to distribute narcotics, in violation of 21 USC 846.

Defendant expects that the Government will seek to offer speciﬁc prior bad acts allegedly committed

by Defendant.

2.     Discovery has been provided by the Government, but the Defendant anticipates the

production of additional documents by the Government prior to the trial in this matter.

3.     In light of the nature of the investigation conducted by the Government in the instant case,

if the Government intends to introduce at the trial of this case information or evidence pertaining

to antecedent or subsequent conduct of the Defendant (other “wrongs, crimes or acts”) pursuant to

Rule 404(b) of the Federal Rules of Evidence, the defense should be put on notice of the exact nature
          Case 1:19-cr-00233-RDB Document 55 Filed 04/01/21 Page 2 of 3



of this evidence, the witness pertaining thereto, and any documents in support thereof in advance

of trial. Such a procedure is necessary to enable the Defendant to file appropriate pretrial motions in

limine, and to allow this Court to make a pretrial determination of the admissibility of any such

evidence proffered by the Government.

4.      In addition, the Defendant requests notice of the Government’s intention to introduce into

evidence pursuant to Rule 404(b) any evidence of other crimes, wrongs, or acts allegedly committed

by any indicted or unindicted co-conspirator. Pretrial notice of the Government’s intention in this

regard is necessary to enable Defendant to consider the potential prejudice to his case as a result of

the admission of such evidence at a joint trial, and to consider the propriety of requesting relief from

prejudicial joinder.

        WHEREFORE, Ronnie Bivens, respectfully requests notice of the Government’s intention

to use any evidence that it contends would be admissible under Rule 404(b).



                                        Respectfully submitted,


                                        __________/s/______________
                                        IVAN J. BATES, ESQUIRE
                                        Bates & Garcia, LLC
                                        201 N. Charles Street, Suite 1900
                                        Baltimore, Maryland 21201
                                        410-814-4600
                                        Attorney for the Defendant
                                        Ronnie Bivens




                                                   2
         Case 1:19-cr-00233-RDB Document 55 Filed 04/01/21 Page 3 of 3



                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 1st day of April, 2021, a copy of the foregoing
Defendant’s Request for Government’s Intention to Use Rule 404(b) Evidence at Trial was
electronically mailed to all counsel in the above-captioned matter by CM/ECF filing.


                                    ___________/s/_____________
                                    IVAN J. BATES, ESQUIRE




                                              3
